DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Lampe reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 8, 11-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US 2009/0305407) in view of Wasson et al. (US 2014/0234949) and Lampe et al. (US 2011/0088413).
Regarding claim 1, Temple teaches a blood collection device (Abstract; Paragraph 0002) comprising: 
a substrate (10) which has an introduction inlet (14) for introducing blood of a subject (Paragraph 0036); 
a reservoir part (at least 90) configured to collect the blood (Paragraph 0035; ‘reservoir part’ houses elements 26 thus allowing for blood collection);
a flow path connecting to the introduction inlet and the reservoir part (path from 12 to 26 which includes interior of element 26; Figures 1A-1B; Paragraph 0035: ‘reservoir part’ houses elements 26; 12 is connected to 14 and thus the flow path connects the introduction inlet to the reservoir part) but is silent on the use of capillary action. Wasson teaches configured to allow the blood to flow into the reservoir part by capillary action (Paragraphs 0432 and 0439); and 
Temple teaches a cooling body (44) provided beside the flow path (Figures 1A-1B; given each element is part of the same system they can all be considered to be ‘beside’ each other; the term ‘beside’ doesn’t require direct physical contact),
Temple is silent on the cooling body having multiple chambers with multiple substances.
Lampe teaches the cooling body further including: 
a first chamber having a first substance (Paragraph 0004; ‘the first fluid from the first container’); and 
a second chamber having a second substance that is different from the first substance (Paragraph 0004; ‘a second container coupled to deliver a second fluid’; ‘the second fluid at a temperature below the atmospheric freezing point of the first fluid.’), 

It would have been obvious to one of ordinary skill in the art to have modified Temple with Wasson because Wasson teaches it as one of various collection mechanisms known in the art (Paragraph 0432 of Wasson).
It would have been obvious to one of ordinary skill in the art to have modified Temple with Lampe because it would only require the skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the cooling body of Temple with that of Lampe.
Regarding claim 2, Temple teaches wherein the cooling body comprises at least one of a refrigerant, a cryogen, or a peltier element (Paragraphs 0049-0050)
Regarding claim 4, Temple is silent specifically on wherein the cooling body cools the flow path so as to bring the blood in the flow path to a temperature of 4°C to 15°C but teaches being able to control the cooling body which would thus allow for the ability to provide this temperature range (Paragraphs 0049-0050). Thus it would have been obvious to one of ordinary skill in the art to have modified Temple to provide this temperature range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Temple is silent on specifically wherein an internal diameter of the flow path is 0.3 mm to 1.5 mm but teaches the inner diameter being able to be altered/optimized to a diameter of one’s desire (Paragraph 0038). Thus it would have been obvious to one of ordinary skill in the art to have modified Temple to provide these dimensions since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably 
Regarding claim 8, Temple is silent on wherein a cross-sectional area of the flow path is smaller than a surface area of an opening of the introduction inlet. But it would have been obvious to one of ordinary skill in the art to have modified Temple to have this shape/size because as Applicant states these dimensions/shape can be altered as desired (Paragraph 0129) and since applicant's specification provides no specifical reasoning or critical functionality for the use of the cross-sectional area of the flow path is smaller than the surface area of the opening of the introduction inlet, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the cross-sectional area of the flow path is smaller than the surface area of the opening of the introduction inlet as desired by the user as a matter of routine engineering design choice.
Regarding claim 11, Temple teaches wherein the substrate comprises: an inclined part connected to a bottom surface of the flow path and a bottom surface of the reservoir part and is inclined downward from the flow path toward the reservoir part (Figures 1A-1B; inclined relative to each other in that one is higher).
Regarding claim 12, Temple teaches wherein the inclined part has a groove connected to the flow path (Paragraph 0051-0054; grooves part of pump that is part of the inclined part of the fluidly connected system).
Regarding claim 21, Temple teaches wherein the flow path is extending between the introduction inlet and the reservoir part in a lateral direction (At least part of the flow path extends in a lateral direction see Figures 1A-1B; Further Examiner notes as all elements are three-dimensional, they would thus have one dimension that ‘extends’ laterally), and the cooling body is provided above or beneath the flow path (Figures 1A-1B; 44 is beneath the flow path).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US 2009/0305407) in view of Wasson et al. (US 2014/0234949) and Lampe et al. (US 2011/0088413) as applied to claims 1-2 above and in further view of Frenzel et al. (US Patent No. 9623411).
Regarding claim 3, Temple is silent on the use of a cryogen. Frenzel teaches further comprising: 
a cryogen containing liquid component; a solid component; a separation member separating the liquid component and the solid component (Column 17, Line 56-Column 18, Line 15; cyro material in liquid and solid phase with a separator).
It would have been obvious to one of ordinary skill in the art to have modified Temple with Frenzel because it is an element that is useful for the purposes of sample preparation, sample preservation, and sample processing (Column 17, Lines 60-64 of Frenzel).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US 2009/0305407) in view of Wasson et al. (US 2014/0234949) and Lampe et al. (US 2011/0088413) as applied to claim 1 above and in further view of Frey et al. (US 2010/0174211).
Regarding claim 6, Temple is silent on the hydrophilic properties. Frey teaches wherein the flow path has hydrophilic properties (Paragraph 0111). It would have been obvious to one of ordinary skill in the art to have modified Temple in view of Wasson with Frey because it enhances the capillary action (Paragraph 0111 of Frey).
Regarding claim 7, Temple is silent on the hydrophilic properties. Frey teaches wherein the flow path is treated to have hydrophilicity by etching treatment or plasma treatment (Paragraph 0111). It would have been obvious to one of ordinary skill in the art to have modified Temple in view of Wasson with Frey because it enhances the capillary action (Paragraph 0111 of Frey).
Claims 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US 2009/0305407) in view of Wasson et al. (US 2014/0234949) and Lampe et al. (US 2011/0088413) as applied to claim 1 above and in further view of Cottler (US 2005/0033197).
Regarding claim 10, Temple is silent on the capacity of the reservoir part. Cottler teaches wherein the reservoir part has a capacity of at least 1.0 m or more (Paragraph 0032). It would have been obvious to one of ordinary skill in the art to have modified Temple with Cottler because Cottler teaches the reservoir volume as being able to be altered depending on the application (Paragraph 0032 of Cottler) thus making it a design choice that would have been within the capabilities of one of ordinary skill in the art.
Regarding claim 13, Temple is silent on the anticoagulant properties of the reservoir part. Cottler teaches wherein at least part of an inner surface of the reservoir part has anticoagulant properties (Paragraph 0038). It would have been obvious to one of ordinary skill in the art to have modified Temple with Cottler because it helps maintain the flow of blood into the reservoir (Paragraph 0038 of Cottler).
Regarding claim 14, Temple is silent on the anticoagulant properties of the reservoir part. Cottler teaches wherein a sheet coated with an anticoagulant is provided at least in part of the inner surface of the reservoir part (Paragraph 0038). It would have been obvious to one of ordinary skill in the art to have modified Temple with Cottler because it helps maintain the flow of blood into the reservoir (Paragraph 0038 of Cottler).
Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US 2009/0305407) in view of Wasson et al. (US 2014/0234949) and Lampe et al. (US 2011/0088413) as applied to claim 1 above and in further view of Carter et al. (US 2007/0245810).
Regarding claim 15, Temple is silent on the hydrophilic properties of the reservoir. Carter teaches wherein at least part of an inner surface of the reservoir part has hydrophilic properties (Paragraph 0077). It would have been obvious to one of ordinary skill in the art to 
Regarding claim 16, Temple is silent on the hydrophilic properties of the reservoir. Carter is silent specifically on wherein the hydrophilic properties of the inner surface of the reservoir part increases as a distance from the flow path increases but teaches being able to alter the hydrophilic properties as desired (Paragraph 0077). It would have been obvious to one of ordinary skill in the art to have modified Temple with Carter because Carter teaches this as being a design choice that allows for flow control (Paragraph 0077 of Carter).
Regarding claim 18, Temple is silent on the geometry of the reservoir. Carter teaches wherein at least a part of an inner surface of the reservoir part has a groove (Paragraph 0068 and 0070) but is silent specifically on with a width that becomes narrower when the groove becomes farther away from the flow path. Carter does teach being able to alter the geometry of the grooves (62b) as desired (Paragraph 0070) thus allowing for a width that becomes narrower the father away from the flow path. It would have thus been obvious to one of ordinary skill in the art to have modified Temple in view of Wasson with Carter because Carter teaches the geometry as being a design choice thus a person of ordinary skill in the art at the time of invention would have found that the change in shape was an obvious change motivated by manufacturing parameters or user preference. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding claim 19, Temple is silent on the vent of the reservoir. Carter teaches wherein the reservoir part has an air vent hole (Paragraph 0061). It would have been obvious to one of ordinary skill in the art to have modified Temple with Carter because it allows for fluid flow control (Paragraph 0061 of Carter).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791